Citation Nr: 1817405	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1.  Entitlement to an effective date prior to March 26, 2009, for a grant of service connection for degenerative changes to both knees with fibromyalgia.
 
2.  Entitlement to a higher evaluation for lumbar degenerative joint disease, currently evaluated as 40 percent disabling.
 
3.  Entitlement to a higher evaluation for right shoulder degenerative joint disease with fibromyalgia, currently evaluated as 20 percent disabling.
 
4.  Entitlement to a higher evaluation for left shoulder degenerative joint disease with fibromyalgia, currently evaluated as 20 percent disabling.
 
5.  Entitlement to a higher evaluation for diabetes mellitus with bilateral diabetic retinopathy, erectile dysfunction, hypertension, currently evaluated as 20 percent disabling.
 
6.  Entitlement to a higher evaluation for left lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.
 
7.  Entitlement to a higher evaluation for right lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.
 
8.  Entitlement to a higher evaluation for left foot degenerative joint disease currently evaluated as 10 percent disabling.
 
9.  Entitlement to a higher evaluation for right foot degenerative joint disease, currently evaluated as 10 percent disabling.
 
10.  Entitlement to a higher evaluation for left knee degenerative changes with fibromyalgia, currently evaluated as 10 percent disabling.
 
11.  Entitlement to a higher evaluation for right knee degenerative changes with fibromyalgia, currently evaluated as 10 percent disabling.
 
12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
INTRODUCTION
 
The Veteran served on active duty from April 1975 to April 1995.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2015 rating decisions by the Department of Veterans Affairs (VA) in Atlanta, Georgia.  The case has been certified to the Board.
 
In March 2017, a travel board hearing was held before the undersigned sitting at the RO in Atlanta, Georgia.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.
 
The issues of entitlement to increased evaluations for degenerative joint disease of the lumbar spine and feet; degenerative joint disease of the shoulders and knees with fibromyalgia; bilateral lower extremity peripheral neuropathy; diabetes mellitus with bilateral diabetic retinopathy, erectile dysfunction, and hypertension; and entitlement to a total disability rating based on individual unemployability due to service-connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
The issue of entitlement to a permanent and total disability rating was raised in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
 
 
FINDINGS OF FACT
 
1.  A December 1996 rating decision denying entitlement to service connection for right and left knee pain is final as neither a timely perfected appeal was filed nor new and material evidence received within one year of notice of the decision.
 
2.  A claim to reopen the issue of entitlement to service connection for a bilateral knee disorder was filed no earlier than March 26, 2009.

3.  The RO granted entitlement to service connection for degenerative changes of the left and right knees effective March 26, 2009.
 
 
CONCLUSION OF LAW
 
The criteria for an effective date prior to March 26, 2009, for the grant of service connection for degenerative changes of the left and right knees, have not been met.  38 U.S.C. § § 5110, 5107 (2012); 38 CFR § 3.400 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Earlier effective date 
 
The Veteran has been granted service connection for left and right knee degenerative changes with fibromyalgia effective March 26, 2009.  He contends he is entitled to an earlier effective date. 
 
In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400.
 
For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2017).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).
 
After a careful review of the evidence of record, the Board finds that entitlement to an effective date prior to March 26, 2009, should be denied.
 
As an initial matter, service connection for a left and right knee pain was denied in a December 1996 rating decision.  The Veteran was informed of that decision but he did not perfect a timely appeal, or submit new and material evidence within one year of that decision.  Therefore, the December 1996 decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156(a).
 
The next time the appellant filed a claim for any knee disorder was when he filed a claim of entitlement to service connection for bilateral synovitis of the knees on March 26, 2009.  Finding that entitlement to service connection did not arise prior to that date, and that a claim to reopen was not submitted until March 26, 2009, the January 2010 rating decision assigned that date as the effective date.

Again, a review of the record preponderates against finding that VA received a new claim or any informal written communication indicative of the Veteran's desire to reopen the issue of entitlement to service connection for left and right knee disorders prior to March 26, 2009.  As such, entitlement to an earlier effective date is not warranted.
 
In reaching this decision the Board notes that the Veteran has asserted that a claim was filed in 2005 and not processed by VA.  There is no evidence of any receipt by VA of such a claim.  The evidence used to grant his claim in 2009 dates from 2005, but there is no indication that the evidence was submitted prior to 2009.  There is a mislabeled claim form in the file that had 2005 tagged as its submission date, but that document had a date stamp of 1995 on it.  More importantly, this form is a duplicate of the Veterans initial claim, and not a new claim.  Another document, mislabeled as being submitted in 2005, relied on evidence from 2008 and clearly is a mislabeled document. 
 
In sum, the earliest possible effective date for a grant of service connection for bilateral degenerative joint disease of the knees with fibromyalgia is March 26, 2009. 
 
 
ORDER
 
Entitlement to an earlier effective date than March 26, 2009, for service connection for degenerative changes of the left and right knees with fibromyalgia is denied.
 
 
REMAND
 
In a June 2015 rating decision VA denied entitlement to increased evaluations for degenerative joint disease of the lumbar spine and feet; degenerative joint disease of the shoulders and knees with fibromyalgia; bilateral lower extremity peripheral neuropathy; diabetes mellitus with bilateral diabetic retinopathy, erectile dysfunction, and hypertension; entitlement to a total disability rating based on individual unemployability due to service-connected disorders; and entitlement to a permanent and total disability rating.  The Veteran filed a notice of disagreement with this decision in December 2015.  When an appellant files a timely notice of disagreement and a statement of the case has yet to be furnished the Board should remand, rather than refer, the claim for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
 
Accordingly, the case is REMANDED for the following action:
 
Furnish the Veteran a statement of the case regarding the issues of entitlement to increased evaluations for degenerative joint disease of the lumbar spine and feet; degenerative joint disease of the shoulders and knees with fibromyalgia; bilateral lower extremity peripheral neuropathy; diabetes mellitus with bilateral diabetic retinopathy, erectile dysfunction, and hypertension; entitlement to a total disability rating based on individual unemployability due to service-connected disorders; and entitlement to a permanent and total disability rating.  The Veteran is advised that the Board will not exercise appellate jurisdiction over any claim in the absence of a timely perfected appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


